1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1,13, the phrase "wherein the feedback circuit comprises a first feedback loop and a second feedback loop, wherein the first feedback loop comprises a first low pass filter with a first cutoff frequency and the second feedback loop comprises a second low pass filter with a second cutoff frequency, wherein the first feedback loop is configured to compensate for magnetic field variations having a frequency lower than the first cutoff frequency using the at least one magnetic field generator and the second feedback loop is configured to compensate for magnetic field variations having a frequency lower than the second cutoff frequency using the at least one magnetic field generator” lacks proper written description. Examiner notes that the specification mentions higher cutoff frequency in paras 0049-0050 but applicant has not described in the specification in detail having two LP filters in two different feedback loops and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
For example, fig. 3 shows first feedback loop 316a with two LP filters 318a and 320a and a second feedback loop 316b with two LP filters 318b,320b. The cut off frequency of 318a and 318b are same frequency. i.e. a first low pass filter 318a in a first feedback loop and second low pass filter 318b in a second feedback loop have the same cutoff frequency. Thus, the specification lacks the proper written description.
Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the circuit performs its function. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed measurement.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1,13, the phrase “wherein the feedback circuit comprises a first feedback loop and a second feedback loop, wherein the first feedback loop comprises a first low pass filter with a first cutoff frequency and the second feedback loop comprises a second low pass filter with a second cutoff frequency, wherein the first feedback loop is configured to compensate for magnetic field variations having a frequency lower than the first cutoff frequency using the at least one magnetic field generator and the second feedback loop is configured to compensate for magnetic field variations having a frequency lower than the second cutoff frequency using the at least one magnetic field generator” is indefinite as it is vague how the feedback circuit performs its function; what a second low pass filter is; the circuit as claimed is unclear; the scope of the claim is unclear (see lack of written description above).
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	No prior has been applied because the prior art does not disclose or make obvious the claims as currently presented.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Robbiano (3,501,689) discloses a magnetometer with a feedback loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858